Citation Nr: 1632268	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  12-04 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a mental health disorder, including as secondary to service-connected left epididymis orchitis with left hydrocele, status post hydrocelectomy.

2.  Entitlement to a rating in excess of 10 percent for mild degenerative arthritis, status post two arthroscopic surgeries with a tear of the posterior horn of the right medial meniscus. 

3.  Entitlement to an increased rating for left epididymis orchitis with left hydrocele, status post hydrocelectomy, rated 30 percent disabling from November 19, 1998 to April 3, 2011, 100 percent disabling from April 4, 2011 to May 31, 2011, and 30 percent disabling from June 1, 2011.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1983 to May 1986.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of February 2010, July 2011 and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.    

During the course of this appeal, the Veteran requested to testify before the Board, initially during a hearing held at the RO, subsequently by video conference.  In written statements received in June 2015 and January 2016, however, he informed VA that he would not be attending the hearings for which VA had scheduled him.  The Board thus deems his hearing requests withdrawn.  

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of these claims therefore contemplates both electronic records.

The claims of entitlement to service connection for a mental health disorder, including as secondary to service-connected left epididymis orchitis with left hydrocele, status post hydrocelectomy, entitlement to a rating in excess of 10 percent for mild degenerative arthritis, status post two arthroscopic surgeries with a tear of the posterior horn of the right medial meniscus, and entitlement to an extraschedular rating for left epididymis orchitis with left hydrocele, status post hydrocelectomy, from June 1, 2011, are addressed in the REMAND portion of the decision, below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  From November 19, 1998 to April 3, 2011 and from June 1, 2011, the Veteran's left epididymis orchitis with left hydrocele was rated 30 percent disabling, the maximum rating assignable under DC 7525, based on urinary tract infections, and had no effect on kidney function.  

2.  From November 19, 1998 to April 3, 2011, the rating criteria adequately described the level of severity and symptomatology of the Veteran's genitourinary system disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 30 percent for left epididymis orchitis with left hydrocele, status post hydrocelectomy, from November 19, 1998 to April 3, 2011, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.115b, Diagnostic Code (DC) 7525 (2015).  

2.  The criteria for entitlement to a schedular rating in excess of 30 percent for left epididymis orchitis with left hydrocele, status post hydrocelectomy, from June 1, 2011, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.115a, 4.115b, (DC) 7525 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Specifically, VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). 

Here, the Veteran does not assert that VA violated its duty to notify, that there are any outstanding records that need to be secured on his behalf, or that any VA examination he underwent during the course of this appeal was inadequate.  In a June 2016 Informal Hearing Presentation (IHP) requesting remand of the other two claims at issue in this appeal, his representative specifically requests the Board to proceed in adjudicating this claim.  No further notification or assistance is thus necessary.   

Analysis

The Veteran seeks an increased rating for his service-connected genitourinary system disability.  As the RO rated that disability, characterized as left epididymis orchitis with left hydrocele, status post hydrocelectomy, 30 percent disabling from November 19, 1998 to April 3, 2011, 100 percent disabling from April 4, 2011 to May 31, 2011, and 30 percent disabling from June 1, 2011, the question is whether a rating in excess of 30 percent may be assigned from November 19, 1998 to April 3, 2011 and/or from June 1, 2011. 

According to written statements the Veteran submitted in April 2000, April 2002, March 2011, August 2011 and February 2013, this condition has worsened, necessitating surgery in April 2011, causing swelling and constant pain in the groin and scrotum, interfering with his concentration, sleep, sexual relationship with his partner and physically demanding job duties, and resulting in decreased productivity at work.  He believes a higher rating should be assigned on the basis that this condition is chronic, requires daily, long-term intensive management, and is expected to continue causing swelling, pain and discomfort.  As explained below, the preponderance of the evidence does not support this claim.   

Disability ratings are determined by evaluating the extent to which a claimant's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.2, 4.10.  If two ratings are potentially applicable, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where an award of service connection for a disability has been granted and the assignment of an initial rating for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In other cases, like here, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, even in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different ratings, a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.


Schedular

From November 19, 1998 to April 3, 2011 & from June 1, 2011

The Veteran has a urologic history dating back to service, the 1980s, when he began experiencing testicular pain and swelling.  For years, these symptoms and others, including scrotal discomfort, frequent urination and nocturia thrice nightly, persisted and, initially, doctors and a VA examiner (January 1987) attributed them to epididymitis manifested as induration and edema.  Later, the symptoms necessitated private care of a urologist, who, beginning in the late 1990s, conducted ultrasounds and found the Veteran suffering not only from epididymo-orchitis, but also from a left hydrocele (subsequently determined to be a complication of the chronic epididymitis), bilateral varicoceles, and hypogonadism (first noted in January 2014 and discussed below in the Remand portion of this decision).  

In October 1997, the Veteran underwent ligation of the left internal spermatic vein, requiring light work duty, which, by July 1998, resulted in improvement of the pain and discomfort.  By late 1999, however, the pain returned and the Veteran's private urologist determined that the Veteran's epididymal-orchitis was chronic and would require continuous medical management.  Since then, this urologist has submitted numerous letters indicating that this condition has not changed and that the Veteran continues to experience intermittent exacerbations thereof, which necessitate the intermittent use of antibiotics and anti-inflammatories.  

In April 2011, the Veteran again underwent surgery, this time a left hydrocelectomy.  His postoperative convalescent period lasted longer than expected due to fluid accumulation in the left scrotum, a condition that prompted four percutaneous aspirations.  Although the last occurred in August 2011, according to the urologist, the Veteran was sufficiently well to return to work on May 31, 2011.  Since then, the Veteran has continued to experience left scrotal pain and swelling and left testis and epididymis edema.

The RO initially rated the Veteran's genitourinary system disability pursuant to DC 7527, which governs ratings of postoperative residuals of prostate gland injuries, infections, hypertrophy.  By 2004, however, the RO had begun to rate the disability as 30 percent disabling pursuant to the more appropriate DC 7525, which governs ratings of chronic epididymo-orchitis.  This DC provides that such a condition is be rated as a urinary tract infection.  38 C.F.R. § 4.115b, DC 7525.  A 30 percent rating is assignable for recurrent symptomatic infections requiring drainage/frequent hospitalization (greater than two times yearly) and/or requiring continuous intensive management.  When poor renal function is associated with the urinary tract infection, the condition is to be rated as renal dysfunction.  38 C.F.R. § 4.115a.  Renal dysfunction may be rated between 60 and 100 percent disabling depending upon its severity.  Id. 

Here, medical evidence seems to support the Veteran's assertion that his condition has worsened over the years.  Since the early 2000s, doctors have noted more frequent infections and according to multiple ultrasounds conducted over the years, the Veteran's left hydrocele and varicoceles (initially on the left only, now affecting both sides) are getting larger.  Despite these findings, the 30 percent rating is the maximum assignable under DC 7527.  To be assigned a schedular rating in excess of 30 percent, the evidence must establish that the genitourinary system disability is causing renal dysfunction.  

This the evidence does not do.  The Veteran underwent multiple VA examinations over the years, including in January 1987, August 1999, April 2004, March 2005 and March 2011, also underwent multiple urinalyses and other types of testing, and was seen by his private urologist on many occasions from 1998 to the present, but during examinations, testing and treatment visits, he never reported any symptoms commonly associated with renal dysfunction.  Also, medical professionals either specifically found no decrease in kidney function or did not note renal dysfunction associated with the Veteran's genitourinary system disability.  

A genitourinary system disability of this degree with no associated renal dysfunction warrants the assignment of the maximum 30 percent rating assignable under DC 7525, based on urinary tract infections, not an increased rating based on renal dysfunction.  

Extraschedular 

From November 19, 1998 to April 3, 2011

In certain circumstances, the Board may assign an increased rating on an extraschedular basis, but not in the first instance.  When the question is raised either by the claimant, or reasonably by the evidence of record, the adjudicator must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The Director is authorized to approve the assignment of an extraschedular rating if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).

If the claimant or the evidence raises the question of entitlement to an increased rating on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  This comparison must take into account the collective impact of all of the claimant's service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (discussing the application of the combined effect analysis and the interplay of the first two elements of Thun).  If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular rating is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing norms", including "marked interference with employment" and "frequent periods of hospitalization".  Id.

Here, in various written statements, the Veteran asserts that his service-connected genitourinary system disability, alone and in conjunction with his service-connected right knee disability, interferes with his job duties, thereby raising the question of whether he is entitled to an increased rating for his genitourinary system disability on an extraschedular basis.  Referral for extraschedular consideration is not, however, necessary for the period preceding June 1, 2011 because the rating criteria adequately described the level of severity and symptomatology of that disability during that time period.  Such criteria contemplate recurrent infections - infections so severe they require frequent drainage or hospitalization (which the Veteran's disability required for approximately two months only in early 2011) - and/or symptoms that require continue intensive management, such as the Veteran's daily discomfort, pain and swelling.  Following this period, the Veteran developed other symptoms discussed below in the Remand portion of this decision.

Conclusion

The rating schedule is designed to accommodate changes in condition; therefore, the Veteran may be awarded a different rating in the future should his disability picture change.  38 C.F.R. § 4.1.  At present, however, the previously noted rating is the most appropriate given the evidence of record. 

In reaching this conclusion, the Board considered the complete history of the disability at issue as well as the current clinical manifestations and the effect the disability has on the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41.  




ORDER

A rating in excess of 30 percent for left epididymis orchitis with left hydrocele, status post hydrocelectomy, from November 19, 1998 to April 3, 2011, is denied.  

A schedular rating in excess of 30 percent for left epididymis orchitis with left hydrocele, status post hydrocelectomy, from June 1, 2011, is denied.  


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the claims of entitlement to service connection for a mental health disorder, including as secondary to service-connected left epididymis orchitis with left hydrocele, status post hydrocelectomy, entitlement to a rating in excess of 10 percent for mild degenerative arthritis, status post two arthroscopic surgeries with a tear of the posterior horn of the right medial meniscus, and entitlement to an extraschedular rating for left epididymis orchitis with left hydrocele, status post hydrocelectomy, from June 1, 2011, but additional action is needed before the Board can proceed.

During the course of this appeal, VA assisted the Veteran in the development of these claims, including by affording him VA knee and mental health examinations, but, as the Veteran's representative points out in the June 2016 IHP, the reports of these examinations are inadequate to decide these claims.  For instance, the Veteran is claiming that his mental health disorder, a condition that began affecting him prior to service, has become aggravated due to his service-connected left epididymis orchitis with left hydrocele.  Although, in a report of VA examination conducted in July 2014, a VA examiner attributed the Veteran's mood disorder to his stressful work environment, she also noted that some of the stress resulted from the Veteran's disabilities.  Despite this, that examiner then found the Veteran's mood disorder unrelated to his service-connected left epididymis orchitis with left hydrocele, including on the basis of aggravation.  Further medical opinion is thus needed.  

In addition, the AOJ last considered the Veteran's knee claim in 2012, but since then, the AOJ has associated VA and private medical documents and an examination report with the record, which refer to the Veteran's service-connected knee disability.  These records establish that, despite the Veteran having undergone two surgeries for his service-connected right knee disability, he continues to experience right knee symptomatology.  

In his IHP, the Veteran's representative requests a remand on this claim so that the AOJ can conduct proper development in support thereof.  Such a request appears reasonable, particularly given the conflicting nature of a recent VA knee and lower leg examination report associated with the record.  Therein, an examiner initially notes that the Veteran has no functional limitation as a result of his right knee disability and then subsequently indicates otherwise.  In addition, the examiner recorded the Veteran's reports of flare-ups of knee symptomatology, but did not question the Veteran regarding the effect of such flareups, again noting later in the report that there was no additional functional limitation.  As well, the examiner noted no history of knee instability despite treatment records showing the use of a right knee brace and prior complaints and findings of knee instability, including before and after 2004 knee surgery.  

Finally, in January 2014 during a treatment visit with his private urologist, testing revealed that the Veteran has hypogonadism secondary to his service-connected genitourinary disability, the symptoms of which are not contemplated in the schedular rating assigned the genitourinary disability.  Considering this fact in conjunction with the Veteran's allegations that his genitourinary disability causes significant interference with his employment duties, the question of whether an extraschedular rating may be assigned this disability, for the period beginning June 1, 2011, is raised.  

Accordingly, these claims are REMANDED for the following action:

1.  Afford the Veteran a VA mental health examination for the purpose of determining whether, as alleged, his mental health disorder, a condition that began affecting him prior to service, has become aggravated due to his service-connected left epididymis orchitis with left hydrocele.  Ask the examiner to follow the instructions below.

a.  Record the Veteran's pre-service, service and post-service history of mental health problems.

b.  Review the claims file, paying particular attention to the Veteran's August 2007, April and August 2011, January and March 2012, February 2013, July and September 2014, and April 2015 statements, mental health treatment records discussing the Veteran's work stresses and physical disabilities, 2011 employment leave information, a September 2008 written statement of W.A., reports of VA examinations conducted in August 1999 and July 2014, and indicate whether and to what extent the Veteran's stressful work environment results from his service-connected disabilities.  

c.  If such disabilities play a role in the stress, offer an opinion as to whether and to what extent the Veteran's nonservice-connected mood disorder is aggravated by such stress.  

d.  Provide rationale for all opinions expressed.  

2.  Afford the Veteran a VA knee examination for the purpose of determining the severity of his right knee disability.  Ask the examiner to follow the instructions below.

a.  Record in detail the Veteran's history of right knee symptoms, including instability, and the effect flare-ups of knee symptomatology have on his ability to function.   

b.  Acknowledging the Veteran's reports of instability during the early part of this appeal, indicate whether and during what periods since 2009, the Veteran had instability of his right knee.

c.  Indicate whether and to what extent, during flare-ups of right knee symptomatology, the Veteran's function is further limited, particularly with regard to motion.   

d.  Acknowledging the Veteran's reported history of right knee symptoms, his February 2013 and July 2014 written statements and W.A.'s September 2008 written statement, describe the extent to which the Veteran's right knee disability, alone and in conjunction with all other service-connected disabilities, interfere with his employability, including, if appropriate, by characterizing any such interference as marked.  

3.  Afford the Veteran a VA genitourinary system examination.  Ask the examiner to follow the instructions below.

a.  Record in detail the extent to which the Veteran's genitourinary system disability reportedly interferes with his job duties.   

b.  Acknowledging ultrasound results dated since February 2011 and private treatment records dated since January 2014, indicate whether the Veteran's bilateral varicoceles and hypogonadism are due to or part of the Veteran's genitourinary system disability, presently characterized as left epididymis orchitis with left hydrocele, status post hydrocelectomy.  

c.  If so, list all symptoms of the hypogonadism and indicate whether those symptoms result in the loss of use of a creative organ.  

d.  Acknowledging the Veteran's lay statements and the report of VA examination conducted in March 2011, indicate whether all symptoms of the Veteran's genitourinary system markedly interfere with the Veteran's employment.  

4.  Review the examination reports to ensure they comply with the above instructions.  If any does not, return it to the examiner for correction.

5.  Determine whether the Veteran's genitourinary system disability claim should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for the period beginning June 1, 2011 

6.  Readjudicate.  

a.  In considering the claim for a rating in excess of 10 percent for the right knee disability, review in the first instance all pertinent evidence received since March 2012.  

b.  In considering the claim for an extraschedular rating for the genitourinary system disability claim, from June 1, 2011, determine whether the disability should be recharacterized to include bilateral varicoceles and hypogonadism.  Also consider whether the hypogonadism should be service connected separately on a secondary basis, as due to the genitourinary system disability, or, if not, whether special monthly compensation should be assigned the genitourinary system disability, to include the hypogonadism, on the basis of a loss of use of a creative organ.   

The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014) (law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner).  


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


